CAUSE:     2001-CI-16843                                     ^              and he was freeto make his own decision since they could not give legal advice. Plaintiff

believing that he just needed to file in the proper court that retains jurisdiction in family

court cases as dedicated by the Judicial Court System in TEXAS and the states

constatulion designating the 225th of Bexar county as a family court and was the

originating court being the court of inherant and concurrent jurisdiction making it the

only court allowed to hear pleadings regarding this cause.     Plaintiff attempted to efilc the

ncessarydocumentation to reopen the initial cause which is the subject of this suit but

was deniedby the clerks office on more than one occasion. The First time was told that

this cause isclosed and that a new affidavit of Indigency had to be submitted to file in

original cause.   Plaintiff filed in person and submitted new affidavits of inability to pay

court costs stamped September 22. 2014 with two stamped copies sent for service of

notice by the Sheriff and set the matter for hearing October 5th. The next afternoon the

Plaintiff receives an email from the district clerks office stating that the petition

submitted had nothing to do with the original divorce and it was being issued a new

cause number. Plaintiff replied to the email stating that the petition was everything to do

regarding thedivorce proceeding and if the clerks office attempted to bypass the record

then plaintiffwould be forced to report the issue for a judicial review. October 05th.

2014 healing in presiding was scheduled when initial filing was done September, 22.

2014. Plaintiff wasnot on the docket for the case he filed into but instead had received a

new case number from the clerks office and was asked if he could show service to the

opposing party. Plaintiff didn't receive the return of service from the sheriff as required

so he asked for the courts leave to return to the District Clerk who was to effect service

where he was told that since the cause number was a new one he would need to refile

requests for service under the new number as the notices were not served.       Plintiff

enquired to the clerk he sent the reply email to on September 23 and was told by the clerk

that he was told to do it. Plaintiff demanded the filing be placed into the original cause

and had to complete another setof request for service which was a duplicate to what was

filed on September 22, 2014. Plaintiff returned to presiding court and made a formal

complaint to the court clerk regarding the intentional misfiling of his petition and

requests for service and asked if the judge would sec him. Because the presiding judge

was still on the bench and hadoverheard the conversation she agreed to hear from the

plaintiff but stated she could make no ruleings regarding the petition for temporary

injunction and declaratory relief without showing proof of service.



                                     page 2 of 8
After reading the petition and seeing the attached exhibits as evidence regarding the
petition for declaratory relief and temporary injunction the presiding judge stated that
theplaintiff should go out front and file a selling for a new dale. Plaintiff did as

insiructedand was giving the earliest date October 17. that the court was hearing newly

docketed pleas then proceeded to give notice tothe defense regarding the new date.


There has been multiple attempts to keep this case from being justly adjudicated and

plaintiff contends that the district clerks office including the staffattorney are corrupt and

have violated procedures and even laws regarding the theft of Federal Benefits in excess

of $11.600 from plaintiffs Social Security Disability. Plaintiff learned through the staff

attorney before she knew whom he was. that there had been no filings in the original case

since the divorce decree of May 2002. Upon learning this information plaintiff began to

suspect that there was more than just the intentional filing of a civil judgment claiming he

owed $5,140.00 to the state and it appeared on his credit reports causing emotional

distress, pain and suffering and his public image was so defamed to make him appear as a

DEAD BEAT DAD for not paying his child support as ordered by the court. The only

problem with that is a Termination Order relinquishing the parent child relalionshipwith

his daughter that ordered ex partc in December of 2004 ending with "no other relief so

ordered." Had the plaintiff been so behind in his support to the child it would have been

pleaded heavily by the state and a request for an order for contempt to compel payment

issued. Yet the state made no claims and the Oblige also made no claims as to not

receiving support payments. Then 6 months after the termination the US Social Security

Administration receives a second writ for withholding for garnishment of wages that

continue through 2008 when plaintiff finally learns that the withholding was being paid

to the state of Texas and not his son in California, accumulating to $11,600 as reported

by an audit he initiated after providing the order to the administration from the December

 2004 termination which slopped the garnishments administratively from further

payment. Plaintiff then received a court stamped judgment for an additional $5140.00

lien and was issued against REAL property had the plaintiff had any. Plaintiff

telephoned the District clerk and stated that he owed nothing and that he was a victim of
theft by deception and that the lien was not dully owed. The clerkstated that he needed to

 contact the attorney generals office directly which is what he didand was immediately

told that they wouldconducl an internal investigation and would get back with him. But

more than likely the money had been paid to the oblige, plaintiffs ex wife and that if that
were the case then he would need to take her to court to recover his money.


                                    page 3 of 8
Every time plaintiff would call Austin to the office of the attorney general to inquire of

the investigation he was placed on hold lor 15 io twenty minutes before anyone would

reply and their answer was always we slill are doing an investigation but rest assured as

soon as we determine what has happened you will be the first to know. Then in 2013

Plaintiff learns that the civiljudgment had been reported to all three major credit bureaus

and when he would inquire they would always state that they had verified the claim and

he owed it. Plaintiff requested investigations to the factual legitimacy of the lien but was

 never given any reply. Then in 2014 when il was still appearing on his credit reports,

plaintiff gave written notice to cure the defect or face civil penalty upon which the

investigations concluded that there was an error and the civil judgments were deleted.

Plaintiff states Judgments as plurai since there was also a fraudulent claim from Salano

County California showing as receiving payments for child support and even had

claimed some as 30-60-90 late but the account was showing paid and current. That is

why Plaintiff thought the payments were lor his son in California. The reporting bureau

has sent a letter showingcomplcte deletion of these false claims.



It is at this point in time that plaintiff filed formally with the Attorney Generals Chief

Ombudsman requesting relief to have what was removed from him returned. No

statements of suit seeking extra damages just return what was wrongfully taken. Since

the Office of the attorney general Chief Ombudsman is to initiate the report and contact

the reporting party every quarter until final resolution and no administrative claim can be

made that the investigation is completed and close the complaint which is required by the

Texas Government code. Plaintiff learned through the district clerks new online eservice

thai the court record showed 5 entries between 2003 and 2008 and plaintiff stated that no
notice had been given per Tex. R. Civ. P. 21 not once but twice regarding the entries in
the clerks database as to appear that orders were entered by a judge. Plaintiff has since
learned in the filing of this petition that the entries are just that. Entries with no

supporting documentation or actual orders issued by a district judge and the first was a

change in place of payment and payee from 2003 which led plaintiff to believe the entire
time that the money was redirected to someone other than the original oblige and here he

was being told up until September that he needed to try and get it from the oblige.



                                       page 4 of 8
The OAG's office of child support enforcmcm and Mary Morton and her representing

lawyer Mr. Randolph V. Gon/.alcs SBN 08131200 filed their answer in Justice court

stating that his only recourse is to sue the oblige as he has non other, because they didn't
have his money.

 Between the intentional deceptive tricks and tactics to keep plaintiff from recovering his

 money that was illegally seized and entries in the clerks database that have no basis in

 fact other than they just appeared 2 years ago when they weren't' there the year before.

And a payment record given lo plaintiff by the assistant attorney general Randolph

Gonzalez which states that only $7,462.89 was ever owed and collected by the OAG

child support enforcement division is just another of the non truthes entered by the office

 ofthe attorney general in this cause especially since there was an official audit by the

Social Security Administration and subsequent stamped copy of payments from local

officeclearly showing $1 L600.00 makes the entry of a fraudulent court document filed

which constitutes acommission of a crime since the supposed judgment with lien was
aginst real property in the state.

 It is at this point in time where plaintiff demands a judicial review of the district clerks
office of Bexar County Texas and there conspiracy to hide the truth and to continuously

harass the plaintiff and file against a known physically disabled and indigent citizen

claiming he is not indigent toprotect those that knowingly forged the electronic
database.

Plaintiff further request sanctions against the District Court Attorney as well as sanctions
 against the office of the attorney generals which has and continues to file mis
statements of fact and will even have an assistant attorney general commit perjury in
open court to delay the hearing so a new motion can be filed and heard before a retired
comptroler ofthe State who ignores facts, has no record before him and doesn't
recognize case law such as the stripping doctrine.    Pending filed motions that needed to
be addressed were summerily over ruled before the defendants ineligible claim to
sovereign immunity which was pleaded claiming there was never a authorization nor
agreement by the state lo waive thier immunity and thus granted the dismissal of
plaintifs claims with perjudice and stating that this case has been fully adjudicated and
can not be heard again even though the state legislature has deemed the only reason for
suit against the individual in his capacity as an employee ofthe state.
The only real motion for dismissal is the one not attempted for limitations.     But
Plaintiff has been sent a demand for payment from an automobile accident he had last
June 5 where the guard rail and cable was damaged when his automible struck the


                                      page 5 of 8
center devider on loop 1604 and lh 35 interchange totaling his 2012 K.IA and leaving him no
transportation. The Department of Motor Vehicles demanded payment for said obligation and
sent him a demand for payment letter. Fortunatly the plaintiff had comprehensive and
collission insurance which not only replaced his totaled vehicle but also paid the
demand from the state which stated that there is no limitations to an obligation owed
under Texas Civil Practice and Remedies Code chapter 16        16.061 'Rights not
Barred1.


Wherefore the Sovereign state assumes a position when an obligation is due: Plaintiff now
assumes that same position as afforded the sovereign since the plaintiff is
sovereign himself least a document can be produced by the State which clearly
denies the plaintiff the right to soverignity.


Under this premis of the same position as the state regarding an obligation to return
said obligation owed for a claim of damage to the sovereign. Plaintiff seeks return of
sovereign's obligation to the plaintiff since there is nothing in the laws of texas that
clearly states that the sovereign can keep property which clearly belongs to another.


The plaintiff would pray this court to make all orders sought for the futherance of
justice. And to notify all those that would use the power of this court to take advantage of
others through trickery and deception presented to this honerable court, that if coughl they
will pay a heavy price.




Pleader attests that the statements made in this affadavit are truthful and accurate to
the best of his knowledge and attests to the same here on.




Sworn this day 20th December 2014 in the county of Comal.


                                                        Michael Thomas Pau
                                                        Propia Persona
                                                        9123 Easy Street
                                                        San Antonio, Tex 78266
                                                        (210)294-4533




                                       page 6 of 8
 NOTICE. THIS FORM CONTAINS SENSITIVE DATA.

                                            Cause Number:                        2001-CI-16843


„    ...                                                                                                   In Ihe ••■■•-■ ■'
Pelilioner/
Plaintiff                         MICHAEL THOMAS PAUL                                                     J25TH               _ 0 District Court
                                                                                                           ■ ■ ~ •,..--::.          q County Court at Law
                                                                                                                                    n Justice of the Peace
Doleodant                   GREG ABBOTT ATTORNEY GENERAL

Respondent/ FOR THE STATE OF TEXAS                                                                        ....BJ1XAR.                                                 County. Twos


                                           Plaintiffs Amended Affidavit of Indigency for APPEAL
                                                                                   (Request to Not Pay Court Fees)

    :>** :ims w: !o ask trie cuur1 'lot to                                      Y«u nw.si eimei ' • stye, this 'orm in                              You can be prosecuted if you lie on
    ■■'wge *cu ('■•• cou'i fees1 'iis 'crm is                                   front of j no'ary puul.r or 2; si:i:i 'His                          this form.
    aisu calieii se Shis fonri if. (1) you                                    signing in fron! of ;j inj'.ary. you suvar                           :t,nv Jr.-e, y0,, |O arrive' (|iiOS'.!0'^
    .iiv ;;.::;;« fe-i-'-s becai;sc yo.i art                                    «'i'J#« o.if.': :na: !i«: inlormaiion                                ^t3OL-1 your financos a; a hearmc. A:
    :ii«M         v ,.:-j yoi en-', t pay nourt foes                            jtrovirifin 'f. Ii.o .in;! i-ursn                   By               !Ms, deaniHj you will hove lo present
    ' -id !'ifiv-r-ai-..a you g;vii on llvs forf                                .'-.itji'iii!! .iii the itidqp of your inco^i'?
    •;■'.;•:» bi" ■:''•> " "o:rt!l«li! true anri                                Osci.-ir.vio'i 'onr> vim ..'er.'.-./c- j'io'c                       .-jsir expenses !t. [jrr.vp'-iar v.i. *iflvf--X11
                                                                                .^•:J';va'SL»;t;.-/i1.a!tr.t.r:{;imJitio'»                          .oiHy :■;. ^sy "ourt fees
                                                                                ri'O.'IOK! >S ;.';(C- ?ilx.(i         (if'SCl

    ® The person who signed this affidavit appeared, in porson, before me, the undersigned notary, and stated
    under oath:

    "My name is                     MICHAEL THOMAS PAUL                                                                            My phone number is (                   2 ro ) 294 -4533
    -My mailing address is                                  9123_EASY STREEJ_ SAN ANTONIO, TEXAS 78266
    "My email address is                                    MTP73H9@HOTMAIL.COM
     i am above me age of eighteen (18) years, and I am fully competent to make this affidavit. I am unable to pay court
    costs The nature and amount cf rny income, resources, debls. and expenses are described in this form.
           •:    ■ '..   .'■..•   "I. i.y-., .,t.!f.i ;■■:*;■ .;■:><>*;.•*::..;;!•., ■>              $795.00
    (b) The amount I receive each month in public benefits is.                                                                                    •■.•mi ,.iUi..- mei*-.        »    +     $
    (c) The amount of income from olher people in rny household is:'                                                                              j.-ja'-H»\j:«.' -..cr .■■ i« -.    + $
    (d) The anount I receive each month from other sources is:                                                                                    .-,,•.«.»••.■ »■>v.-,-..-..•-•     +     s   100 00
    (e) My TOTAL monthly income is                                                                                           Md 311 sources cf income acovo-                         = S K95.00
                 ■!.-;"•■    .•■•:•.'.:


£ TeiasLawHe.o.org • Affidavit ol Indigency. February 2014
  About my dependants: 'The people who depend on me financially are listed below:
        ■Vvf'O                                                                                           Ay:-                                      .Mr
  1


  2               I.J"               _1_                           '____"'"
  3                                                                        _[            "
 4                                                     _

 5          " "             "        '                                                                " '"""
 6                         '                                  "
© '•My property includes:                                Value*                 ©'My monthly expenses are.                                     Amount

Cash                                              L__-r_M.                      Rent/house payments/ma inlena nee                      s       45.00
Bank accounts other financial assets ■; -;                                      Food and household supplies                            c      200.00
      RBFCU CHECKING ACCT                         S     98.00                   Utilities and telephone                                5      127.00
  .Ml^.SAYJNGA...                                 s       5.00                  Clothing and laundry                                   5      30..00
                                                                                Medical and dental expenses                            S

Vehicles (cars, boats) ■.•.•xmuwaii.iya&i                                       Insurance (life, health, auto, etc)                    S       88.48

  1QJ 4.KIA.R!O_FJ,                               LJ                            School and child care                                  s

                                                  5                             Vehicle payments                                       L_
                                                                                Gas. b.is fare, auto repair                            s
                                                                                Child / spousal support
Real estate (house or land) (Donot«si me house younvo m.)                       Wages withheld by court order

                                                  s                             Debt payments
                                                  S                             Other expenses lOoscnbe)
Other property (like jewelry, stocks, etc.) ■■oeicmo;
 2002 PROWLER 32' RV                              S_2J)00                        FINGERHJJT                                            S       25.00          _
                                                  S                              FUEL FOR CAR AND HOME                                 s      200.00


                 Total value of property — = S             16,105                             Total monthly Expenses —                 = $ 750.48


      "My debts include;         .
                                                                     jliQDjSTJ.TONE QAIULQSPITAL 5850.00,
                                     NIJ^
             ***due totjle size limit online documentation will be provided at hearing 12 22; 14 as required
        any aintrr iscts you ivacif the court to >".>i>iv ■.•lye'! a-. n;ii'Si/;i' motl'S!)- o kV'u.'.'M.'S. family vaii'Hjupruw o'-       .i!;m-, h-i:'!"—
  & Supvoiitaq Facts           Check nore if you attach another page..

  "1 am unable to pay court costs. I vorify that the statomonts mado in this affidavit are true and correct."

      Your Signature.           •■




S Sworn to and subscribed before me today.                                             ..by     \Y\iCX\C\C { ~rTvJ>"vvL> -9       Edit   View   History   Bookmarks     Iools    Help f. .■■;J^1! ■"■ t&*y"^. ^y^^i^A^ >cT:;                                     .;»1^:I

|/ eFiling lor Texas                     * \ +

 <3*   tMl JL   £1 ■■''.       ■ ■ t»coutts.gov

;P; Most visited ^_ Getting Started V 2001 Fo*d Ranger Wiri... © 2a-subj«t-rr>atter-juri...         j BenefitsChecktp 0 Bexar County County... [] CashNetUSA (2)   ; CashNetUSA ['"_ CIVIl PRACTICE AND _. 0 coa.tx Oefamation da...             »
                                                  Details



                                                     Precept Without Hearing S            $0.00
                                                     Precept Without Hearing S            S0.00
                                                     Abstract of Judgment                 so.oo
                                                     Notice of Hearing Served i           so.oo
                                                     Temporary Injunction S«rv            $0.00
                                                     Abstract of Judgment                 so.oo
                                                     Notice of Hearing Served I           $0.00
                                                     Precept Without Hearing S            $0.00
                                                     Temporary Injunction Scrv            $0.00


                                                     Rejection Information

                                                        Rejection Reason           Date / Time                Rejection Comment
                                                                                                             THE LEAD DOCUMENT IS A CCIS FORM, NOT A REQUEST. SELECT THE
                                                        Incorrect/Incomplete       10/6/2014 8:58 AM         CORRECT RUNG CODE. ALSO THE CASE IS CLOSED, SO A NEW
                                                                                                             AFFIDAVIT OF INABILITY IS NEEDED. MARC G



                                                     Documents
                                                     Lead Document            Civ1ICase_lrrfomwtfonSheetSIGNED.pdf    [Original]
                                                     Attachments
                                                     Attachments              Requeet_At>stract_Judgment_WritOfExeeution for presidfng.pdf   [original]


                                                     eService Details

                                                        Status     Nome/Email                        Firm                                    Served       Date/Time Opened          Log

                                                                   office of attorney general
                                                        Sent                                                                                 Yes          Not Opened                 View
                                                                   esd-filer-303@texasattorney

                                                                   DRO Legal Enforcement             Tarrant County Domestic
                                                        Sent                                                                                 Yes          10/6/2014 10:15:04 A       View               :        '   j" sjjjJSiS 5^ ^ ;'"   ^^
                                                                   DRO-LegaK&tarrantcounty.o Relations Office



                                                        Request

                                                                   SERVICE ATTNY GENERAL
NOTICE: THIS DOCUMENT COM AINS SENSITIVE DATA
N(.l'N«:nc      MICHAEL I I'M I.
CP Nairn.-.     URASDYL il'OOUFRTO.X
OAO Number: 0»>lW2IW
                                               (AlSK NUMBER S2I4025


 M1CIIM.I IHOMASi'AII                                           s-   INTIIEJI'STICECOl.RI

  ;\                                                            *    I'KLCINC 1 NUMUI-.K I WO

  OriKI O!: [HF AilOKNhYC.LMRALCIlll.l)                         .*
  SUPPORT DIVISION AND MARY MORION                              ."   C0MA1. COUNTY. II..VAN


  OKOF.R DENYING PLAINTIFF'S REVISED PETITION: SMALL CLAIMS COURT AND GRANTING THE
  OFFICE OFTHF. ATTORNEY GENERAL AND MARY MORTON'S MOTION TO DISMISS AND MOTION
                                   TO DISMISS ON PLF.A TO THF. .11 RISDIt T1ON

          On the 18"   da\ of September. 20N ir.e Conn held a hcatinu in -Ins cau->c

          The ATTOKNI-Y OKNLRAl and MARY MORTON. Defendants, appeared hv an Assi^ianl Altoric> Genera!.
          VUC HALL THOMAS PAl.'l . I'lnimill. uppcaivii Pro So



          The Cour: heard and coiiMdcrcd the ;ilc.ii)im!s. the ariiiimciUi of Counsel, and the e\iocncc pronerl>
 and finds ihiinlK-Plaimilfs Rev ised I'ciiiion Small Clir.ms Counts DFNIF.l). I he Conn further GRANTS ilxOlllC K
 OP Tilt ATTORNEY (iF.NKRAI :md MARY Ml»RTON's Motion to Dismiss and Molion lo Oiimiss on ?lc» In ihe


          IT ISTIIfcRI.IORH OROF.RED :hat MICHAEL 1 HOMAS PALI.'s Hclition at-d 1'lcHilir.gsarcnll hereb>

  » nil pfv-iudicc IT IS Ft IK 11IER ORDDRCU that all any nnd all relic: requeued but nol granted M hereby UliNIFD.


                                                                               inal Signed by:

                                                                     JIDGU PRESIDING


   APPROVED AS 10 FORM ONLY




   RANUOLPII V. CiON/ALE/           SUN
    \rtorney of Record
   Child Support Divisior.
    lOSS.St Marv'sSt.. Stc -4S
   San Anionio. fX n20f<
    Telephone No. (2lNOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA
NCP Name:   .KUCHA El. T PA VL
CV Name:    BRANDY L. WOOL VERTON
OAG Number: 0010017209
                                                 CADSF. NUMBER S214025

  MICHAEL THOMAS PAUL                                                f   IN THE JUSTICE COURT

  VS.                                                               §    PRECINCT NUMBER TWO

 OFFICE OF TlIE ATTORNEY GENERAL CHILD                              /
 SUPPORT DIVISION AND MARY MORTON                                   >'   COMAI. C:OUNTY. TEXAS


   THE OFFICE OF THE ATTORNEY GENERAL CHILD SUPPORT DIVISION AND MARY MORTON'S
  TRIAL BRIEF IN SUPPORT OF THE OFFICE OF THE ATTORNEY GENERAL AND MARY MORTON'S
                             MOTION TO DISMISS ON PLEA TO THE JURISDICTION


         TO THE HONORABLE JUDGE OF SAID COURT:

         The OFFICn OF THK ATI ORNEY GENERAL CHILD SUPPORT DIVISION and it's employee, MARY

MORTON, (hereinafter Movanls) filed a plea to the jurisdiction objecting ro the court's excrciso of subject mutter

jurisdiction over the cause of action as alleged by Plaintiffs, MICHAEL THOMAS PAUI.'s. (hereinafter Non-Movam)

Revised Petition and requests the Court to dismiss Plaintiffs cau.se of action on the Plea to the Jurisdiction, and in

support thereof, shows the Court the following:

                                                               I.
                                            FACTS/PROCEDURAL HISTORY


         A.       On August 11, 2014, Non-Movant. \\ICHAP.I. THOMAS PALI., filed his lawsuit alleging over

payments on court ordered child support payments to the custodial parent for over a three year period. Non-Movant

seeks monetary relief from the Movanls. in the amount of $10,000 plus damages for 'REAL PHYSICAL HARM" and

statutory interest and court costs.

         H.      Non-Movanl alleges thai Movjiiiw provided child support services to the custodial parent and continued u,

withhold support after the support obligation legally u :minnted.

         C.      Non-Movant further alleges that MovanLs Hied a false claim in State District Court to "gamer Civil

Judgment that appears/appeared on personal Credit Bureau".

         D.     Non-Movant does not plead facts indicating a constitutional provision or statute that clearly and

unambiguously waives sovereign immunity in these various claims.

         E.     Non-Movanl does not plead facts indicating the Legislature's consent to pursue this suit against the stale

or a public official.

         F.     In I heir individuul capacities, the Movants, and all persons acting on behalf of the State of Texas

participating in ihi.s cause have sovereign und official or quasi-judicial immunity from .suits or liability for attorney's fees.




    EXHIBIT: ASSISTANT ATTORNY GENERAL GONZALEZ PURJURY CLAIM TO JUDGE
    MERY.NO SERVICE, DONT KNOW ANYTHING ABOUT THIS CASE TO DELAY THE COURT
   -NOVEMBER-17^044=—                                                                                             -
 monetarv judgments, damages or other monetary relief, except as provided by law, when aeting within the discretion,
course, and scope of their official duties at all times relevant to Non-Movanl's claims.

                                                         II.
                                       ARGUMENTS ON PI PA TO THE .nmiSDICTlON

        A.         Movants can demonstrate that ihis Court does not have suhjeel mailer jurisdiction over this cause of
action and thai Non-Movant*s cause of action should be dismissed on the plea lo the jurisdiction on the contentions and
affirmative defenses set forth herein based on the doctrine of sovereign immunity.

        B.         Movants pled both a plea to the jurisdiction on the doctrine of sovereign immunity and raised the
affirmative defense of sovereign immunity to Non-Movanl's claims. The doctrine of sovereign immunity appliesto

lawsuits seeking lo award monetary relief against governmental entities and their employees or public officials unless a
constitutional provision or statute clearly and unambiguously waives sovereign immunity from suit. This is true
regardless of whether Movant has asserted a valid claim or ultra vires conduct; a violation of due process rights; or ihe
intentional tort of fraud. No matter how Non-Movant couches his pleading, what is sought is a money judgment for the
alleged overpayment of child support in an amounl in excess of SI 0,000 plus damages tor 'REAL PHYSICAL HARM'"

and statutory interest and court costs from Movants, undisputedly a governmental emily and its employee.      Non-Movant.

however, has failed to identify any constitutional provision or statute that clearly and unambiguously waives sovereign

immunity from suit. ITie Non-Movant is precluded from seeking monetary relief from the Movant or any of its

employees on any of his alleged claims.

        C.      Non-Movant's exclusive remedy for support paid in excess of the support order is found in Texas Family

Code Provision § 154.012. This provision provides thai if an Obligor is not in arrears and the Obligor's child support

obligation has ended, the Obligee shall return excess proceeds to the obligor. An Obligor can file suit to recover a child

support payment in excess of Ihe support obligation against the Obligee.    Movants had closed its case in April 2009,

shortly after being informed lhal Non-Movanfs parental rights had been terminated in 2005. Neither the Non-Movant or

the Obligee had previously informed the Movants of said termination order prior lo 2008. There is no legal basis for

payment by Non-Movant of the excess proceeds. Non-Movanl's sole remedy is a suit against the Obligee pursuant to

Section 154.012.

                                                                 III.

                                      AUTHORITIES ON PLEA TO THE JURISDICTION

                                             SOVEREIGN IMMUNITY GENERALL Y

        A.      Governmental immunity from suit defeats a trial court's subject matter jurisdiction and is properly

asserted by a plea to the jurisdiction. Texas Dcpl. of Transportation v. Jones, 8 S.W.3d 636. 637 (Tex. 1999). Whether a

court has subject matter jurisdiction is a question of law. Texas Natural Resources Conservation Comm'u v. IT-Davy, 74
S.W.3d 849. 855 (Tex. 2002). Sovereign immunity deprives a trial court of subject matter jurisdiction in suits against


   EXHIBIT: ASSISTANT ATTORNY GENERAL GONZALEZ PURJURY CLAIM TO JUDGE
   MERY.NO SERVICE, DONT KNOW ANYTHING ABOUT THIS CASE TO DELAY THE COURT
   NOVEMBER 17.2014.
the State and its agencies and officials, unless the State has clearly and unambiguously consented to be sued..See Tex.
Dep't ofParks and Wildlife v. Miranda. 133 S.W.ld 217,224 (Tex. 2004). Moreover, because sovereign immunity from
suit deprives a trial court of subject-matter jurisdiction, it cannot he waived and may be raised at any time.,SV Miranda.
\tt SW 3&a\ 22*; Texas Ass'n ofBus. v. Texas Air Control Bd.. 852 S.W.2d at 445 (Tex. 1993).

         B.      Sovereign immunity encompasses two principles: immunity from suit and immunity from liability.
Travis Cowuy vs. Petztsl and Aiawiaies, 77 S.W.3d 216 (Tex. 2001). Rven if the legislature consents to a suit, the
government is srill protected from liability. Putzel, supra.

        C.       Sovereign immunity also bars suits that seek to control state action. See Fouler v. Teacher Ret. Sys.. 273
S.W.3d 883.886 (Tex. App.-Austin 2008, no pet.). Absent an express waiver of its sovereign immunity, the State is

immune from suit. See Stale v. Holland, 221 S.W.3d 639, 643 (Tex. 2007).

         D.      It is the plaintiff's burden to establish the State's consent to suit. IT-Davy, 74 S.W.3d at 855. First, only

the Legislature may waive sovereign immunity..See IT-Oavy. M 857 (reaffirming thai it is the Legislature's sole province

to waive or abrogate sovereign immunity). Second, any waiver of sovereign immunity must be in clear and unambiguous

language. See Tonka v. City ofMexiu. 197 S.\V.3d 325. 332-33 (lex. 2006).

         E.      Non-Movant does not plead a waiver of sovereign immunity for any of his claims (overpaid child support

payments: "Real Physical Harm" and court costs), nor does he request prospective injunctive relief or declaratory relief.

See City of El Paw v. Heinrich. 284 S.\V.3d 366, 369 (Ten. 2009).        This Court should dismiss Non-Movant's cause of

action because his suit for damages is not recognized by any textual exception to Movanfs sovereign immunity. See Fed.

Sign v. Tex. .*>'. t/niv., 951 5>.W.2ci 401. 405 (Tex. 1997) (.state agencies are immune from liability in Texas unless the

Legislature waives that immunity): \ee ahu TF.X. GOV'T CODE § 311.034 (codifying common-law standard for

immunity waiver: "[A] statute shall not he construed as a waiver of sovereign immunity unless the waiver is affected by

clear and unambiguous language.").


CLAIM AGAINSTMARY MORTOX


        A.       Absent waiver by the legislature, sovereign immunity generally deprives courts of subject-matter

jurisdiction over suits against the State., its agencies, or officer* or employees acting within I heir official capacity. See

Citv of F.I Paw v. Heinrich, 284 S.W.3d 366, 369-76 (Tex. 2009). In its attempt to invoke this court's subject-matter

jurisdiction. Ntm-Movant, sues MARY MOR ION, an employee of the OFFICE OK THK ATTORNEY GENERAL

CHILD SI.IM'ORTDI VISION. See id. at 372-73, 377. Sovereign immunity does not bar suits for prospective injunctive

or decluraton relief to restrain the official from violating statutory or constitutional provisions because, in concept, acts

of stale official* ihat are not lawfully .iiithoi \/tn\ nru nui considered to be acts of" the State, and ihe remedy of compelling




  EXHIBIT: ASSISTANT ATTORNY GENERAL GONZALEZ PURJURY CLAIM TO JUDGE
  MERY,NO SERVICE, DONT KNOW ANYTHING ABOUT THISjCASE TQ DELAYTHE COURT
  NOVEMBER 17,2014.
such officials to comply with (he law, while binding on the Slate, does not attempt to exert control over the State, Id. at
372-73 (emphasis added).

         B.      To assert such a valid ultra vires claim, the claimant "must not complain of a government officer's
exercise of discretion, but rather must allege, and ultimately prove, that the officer acted without legal authority or failed

lo perform a purely ministerial act." Id. at 372. Otherwise, the suit, even if seeking only prospective declaratory or
injunctive relief, implicates sovereign immunily because it seeks to control state action.."ke id. However, even if the suit
complains of ultra vires actions, the remedy .sought cannot have the effect of awarding retrospective monetary relief

against the State or oilier relief that would independently implicate sovereign immunity. S^ id. at 369-76; Creedmoor-

Maha Water Supply Corp. v. Texas Coimn'ii on Envtl Quality, 307 S.W.3d 505, 515 (lex. App.-Austin 2010. no pet.).

         C.      Thus, sovereign or governmental immunity deprives trial courts of subject-matter jurisdiction over suits

for monetary damages or other retrospective monetary relief against government entities and their officers and

employees, acting in their official capacity, unless the State expressly consents. See Heinrich. 284 S.\V.3d at 368, 380

(Tex. 2009); Texus Dep't of Trump, v. Jones. 8 S.\V.3d 636, 638 (lex. 1099) (per curiam). This is true regardless whether

the claimant has otherwise asserted a valid claim of ultra vires conduct. See Heinrich, 284 S. VV.3d at 369-76; Cn-i'dtnoor-

Maha Water Supply Corp. v Texas Comm'n on Envtl. Quality. 307 S.WJd 505, 515 (Tex. App.«Austin 2010, no pet.).

Kastnvr vs. Texas Board of Law Examiners, 2010 Tux. App. Lexis 6076 (Tex. App.—Austin 2010, no pet.).



FRAUDULENT CIVIL JUDGMENT CLAIM

         A.      The Texas Tort Claims Act provides for a limited waiver of sovereign immunity for non-intentional torts.

Miranda. 133 S H 3dat 224: TEX. CIV. PR,IC. & REM. CODE# 10J.0OI - 109.                 However, under TEX. CIV. PRAC. ti

REM CODE § 10l.057(2j. claims arising from intentional torts arc excluded from the waiver of immunity. TEA". CIV.

PRAC. & REM. CODE § 101.057(2).         In Non-Movanl's Revised Petition Non-Muvanl pled a cause of action for "filing a

false claim" and filing a "fraudulent civil judgment".   Fraud is an intentional tort See Texas River Rargex v. City ofSan

Amonio.Ti S.W.3d 347. 356 (lex. App. - San Antonio 2000, pet. denied). Additionally, Non-Movant"s intentional tort

claim of fraud or "raise claims'are barred by sovereign immunity because the Texas Tut I Claim Act docs not provide a

waiver of sovereign immunity to these types of claims.     Under the Texas Tort Claims Act. there are only three areas in
which the State and its agencies waive immunity for torts..we TF.X. CIV. PRAC. & REM. CODE § 101.021. (1) the

operation or use of a motor vehicle, (2) a premises tlelect, or (3) the use or misuse of property owned or controlled by the

State.   Sec Old South Amusements. Inc. 2010 Tex. App. Lexis 5450.




   EXHIBIT: ASSISTANT ATTORNY GENERAL GONZALEZ PURJURY CLAIM TO JUDGE
   MERY.NO SERVICE, DONT KNOW ANYTHING ABOUT THIS CASE TO DELAY THE COURT
   NOVEMBER 17, 2014.
                                                        PRAYER

        WHEREFORE, PREMISES CONSIDERED, Movonts pray that the Court grant Movants' Motion to Distniss
on Pica 10 the Jurisdiction, and that this Honorable Court will dismiss Non-Movant's cause <>r action with prejudice as to
the Movants and any funher relief, special or general, at law or in equity, as may be shown that Movants are justly
entitled lo receive.


Respectfully submitted,

Greg Abboit
Allomey General of Texas


Daniel T. Hodge
First Assistant Attorney General




Randolph V. Gonzalez - SUN: 08131200
Melissa Ramos Munoz - SBN: 00786186
Attorney of Record
Child Support Division
CHILD SUPPORT UN!T 02Q1E
fO6S. ST. MARY'SST.. STE. 445
SANAKTOMO TX 78205-3614
Telephone No. 210-804-6416
Fax No. 210-930-3625




EXHIBIT: ASSISTANT ATTORNY GENERAL GONZALEZ PURJURY CLAIM TO JUDGE
MERY.NO SERVICE, DONT KNOW ANYTHING ABOUT THIS CASE TO DELAY THE COURT
NOVEMBER 17,2014.
                                              CERTIFICATE OF SERVICE



       I certify that a true and correct copy of the foregoing has been served on the below listed parties or
 representatives pursuant m Rule 21 a, Texas Rules of Civil Procedure, on the. 5* day of September. 2014.




 RANDOLPH GONZALEZ
 Attorney ofRecord


  Early:                                                           Attorney for Party:
  MlCHAliL TPAUI.


  BRANDY L WOOLVERTON




EXHIBIT: ASSISTANT ATTORNY GENERAL GONZALEZ PURJURY CLAIM TO JUDGE
MERY.NO SERVICE, DONT KNOW ANYTHING ABOUT THIS CASE TO DELAY THE COURT
NOVEMBER 17, 2014.
                   LIABILITY 1



    A:. ':„-■.; ■..-:.,-     Sta:e:n»n: Da-.i-                                                  City of San Antonio
                                                                                           Emergency Medical Service
                                                                                                 621 N. Alamo
         1410010194                     12/05/14       1,188.80                              San Antonio, TX 78215

          A-i. Paymyms and Charges after th« .td                                    ' We Accept Most Major Credit Cards
          c'ate Aiil appear on rext statement
                                                                                             For Assistance:
                                                                                             Telephone (210) 227-7252

    To Pay Online Visit www bpservice.com; Control #14279013123

                                     Patient
                                                                                                                                      .....


                                                                                                                                              _—




          10/01/14          MICHAEL T                  EMS SERVICE                                                                      1.188J30
                            PAUL




                                                        *** FINAL NOTICE ***

                                                                                                                                                       j
                                           Unless pa yment is received on this past-due accoun within


!                                                         FIFTEEN (15) DAYS

                              It will be transferr ed to our collection agency. Delinquent ace ounts may be
                                              lisU >d with the credit bureaus serving this area
                                                                                                                                                   i

                                                                                                                                                   t




      1410010194                                                  1.188.80                                                             1,188.80 !

                           Current
                                                                                                                                    b.uir;e Due




                                                                             To Pay Online Visit www bpservice.com; Control # 14279013123
                City of San Antonio
                Emergency Medical Service
                621 N. Alamo
                San Antonio, TX 78215
                                                                               □ SPn S^iaHB n

                EDP# 142790131




            MICHAEL T PAUL
                                                                                      City of San Antonio
            9123 EASY ST
                                                                                      P.O Box 158
            SAN ANTONIO TX 78266-2647                                                 San Antonio. TX 78291-0158



                                                                                                                                  AMujNT PAID
                LIABILITY 2



NPAS, Inc.
PO, BOX 99400                                                                             Services               METHODIST STONE OAK HOSPITAL
LOUISVILLE. KY 40269
                                                                                          Provided by:


031322-430510686-A1                                                                   Patient Name:                                                 Michael T Paul I
                                                                                      Account Number:                                                         502157591
                                                                                      Service Date(s):                                 10/01/2014 -10/02/2014
                                                                                      Statement Date:                                                         12/01/2014
                                                                                      Placement Date:                                                         11/01/2014

                                                                                   Contact Us
          MICHAEL T PAUL                                                           NPAS, Inc
          9123 EASY ST                                                             Toll Free 1-800-223-9899 Espanol 1-80C-681-9692
                                                                                   MON-FRI 8AM-9PM SAT 9AM-1PM ET
          SAN ANTONIO, TX 78266-2647
                                                                                   Please bo prepared to provide the patient/responsible party lull name, date
                                                                                   of birth and mailing address. All calls may be recorded.



                                                                    PAYMENT REQUEST
        Total Charges                            Total Pymt I Adi        Current Balanco                     Payment Duo By                   Amount You Owo
           t 43,773.79                               S 42.SS3.34              $ 820.45                           12/16/14                           $820.45                .

Our records reflect that you were previously contacted regarding the unpaid balance of the account. We urge you to send
payment in full today. In the event you are unable to pay the balance in full, please contact us to discuss options for
resolving your account.
METHODIST STONE OAK HOSPITAL; A METHODIST HOSPITAL FACILITY

Insurance Information                                                            Payment Options
If the insurance information on file is incorrect, please contact us at the      ®PAY ONLINE at your provider's weosite.
toll-free number above.                                                                    www.saheallrt.com/billinginqasp
Primary:              TRAILBLAZER                                                OPAY BY PHONE at no additional cost through our automated system
                                                                                           during or after normal business hours.
                                                                                 ©MAIL PAYMENT lo the provider win the attached coupon at tno
                                                                                    payment address specified Please do net send cash




                                                       PLEASE SEE REVERSE SIDE FOR IMPORTANT INFORMATION

                                                                               Thr.         imi '.Viltl Your P/iyimnl
    I' your Main*.* cftanqec ciuick >.hii box urtd                                                                                        Statement Date              12/01/2014
    complete torn at DJCli

                                                                                  Account Number                                     502157591

             MICHAEL T PAUL                                                        Payment Due Date                                  12/16/14
             9123 EASY ST                                                          Balance Due                                       S 820.45
             SAN ANTONIO. TX 78266-2647
                                                                                   Payment Amount Enclosed

                                                                                  Ploaso do not send cash, if paying by chock or monoy order, please
                                                                                  indicate account number and mako payable to tho provider.


PLEASE DETACH THIS COUPON AND RETURN WITH                                                                            am Au'JKwi/dJon (ptoase 2hccK one)
                                                                                                                                                                               g
PAYMENT TO ADDRESS BELOW:
                                                                                                                 D
                                                                                      C.tuon Cart Numtwr
     METHODIST STONE OAK HOSPITAL
     P.O. BOX 740794                                                                  1               1 1        1                          1 1     1     I                    1 1 1
     CINCINNATI, OH 45274
                                                                                                                                                              s

                   I'Xhil'H                                                           CcfCirernbur'A Signature                                                    Amount




                                                                    PAUL      MICHAEL
LIABILITY 3




                         STATE FARM INSURANCE COMPANIES

                                RECEIPT OF PAYMENT

                                       PAYMENT DATE/TIME: 12-03-2014 11:54AM


          POLICYHOLDER(S)
          MICHAEL PAUL
          9123 EASY ST
          SAN ANTONIO, TX 78266-2647


POLICY DESCRIPTION/POLICY NUMBER           CHECK/ REF #                         AMOUNT
SFPP - PAC SUSP-SEE                        000003T3257N2                           $88.48
1115-5352-25




                                         TOTAL AMOUNT PAID:                        $88.48




                                         AUTHORIZED SIGNATURE:
                                         NICOLE GONZALES




                                         AGENT
                                         Rick Cantara Agent
                                         14791 IH 35 N, STE 105
                                         Selma, TX78154
                                         (210)656-3276



THANK YOU FOR YOUR PAYMENT ON THE ABOVE POLICY(IES). PAYMENTS ARE RECEIVED
SUBJECT TO COLLECTION AND POLICY PROVISIONS WE APPRECIATE YOUR BUSINESS.




1004258                                                           2002 142682 201 0502-2012
                 LIABILITY 4




                                                                                                                D   N


                                                                                                      PO BOX 200143
                                                                                               San Antonio, TX 78220
                                                                                                      (210) 333-4287
                                                                                                 Fax: (210) 333-6287

11/14/2014



                                                       i'i
             5774 T15           AUTO"3-DIGIT 782
             Michael Paul
             9123 Easy St
             Garden Ridge TX 78266-2647


RE: MICHAEL PAUL, 059174, $74.58

Dear Valued Customer


Our records indicate that your account is currently past due. Please remit your payment by the 15th of this month to
avoid any interruption in service. If payment in full cannot be made at this time, please contact our office at (210)
333-4287 to make payment arrangements. Failure to do so will result in suspension of your services.


                    DATE                            INVOICE #                                $ AMOUNT

                    10/1/2014                       0000685260                                      74.58



                                                    Total Balance                                 $74.58

if you have already remitted your pay, please disregard this notice.

We appreciate your business and thank you for your cooperation with this matter.



Sincerely,

The Staff at
Tiger Sanitation Inc.
             BENEFIT 1


                                                   1 Blue Cross MedicareRx (pdp)"
                                                                                                              23999



                                                          P.O. Box 3897
                                                       Scranton, PA 18505


Effective Date: January 01,2015



                                                   Evidence of Coverage Rider                                   i
!                               for People Who Get Extra Help Paying for Prescription Drugs
 ■                                  (also called a Low Income Subsidy Rider or LIS Rider)

011552/PDPTX

Please keep this notice - it is part of Blue Cross MedicareRx Basic (PPP)SM's Evidence of Coveraiie.
     j                                                                                                              .
Our records show that you qualify for extra help paying for your prescription drug coverage. This means that
.you will get help paying your monthly premium and prescription drug co-payments.

As a member of our Plan, you will receive the same coverage as someone who is not getting extra help. Your
membership in our Plan will not be affected by the extra help. This also means that you must follow all the rules
and procedures in the Evidence of Coverage.


Please see the chart below for a description of your prescription drug coverage:

                                                      Your co-payment amount for       Your co-payment amount for
         Your monthly plan         Your yearly
                                                      generic/preferred multi-source    all other drugs is no more
               premium is          deductible is
                                                          drugs is no more than                    than
         :       S0.00*                S0.00            S2.65 (each prescription)       S6.60 (each prescription)




 * The monthly plan premium does not include any Medicare Part B premium that you may still need to pay.
The plan premium you pay has been calculated based on the Plan's premium and the amount of extra help you
get.                                                                                                                    ;


Please refer to your Evidence of Coverage for more information on paying your plan premium.




             You must continue to pay your Medicare Part B premium.

             The benefit information provided is a brief summary, not a complete description of benefits. For more
             information contact the plan. Limitations, copayments, and restrictions may apply. Benefits, formulary,
             pharmacy network, provider network, premium and/or copayment/co-insurance may change on January 1 of
             each year.

             Blue Cross MedicareRx is a prescription drug plan provided by HCSC Insurance Services Company (HISC),
             an Independent Licensee of the Blue Cross and Blue Shield Association. A Medicare-approved Part D
             sponsor. Enrollment in IllSC's plan depends on contract renewal.

             ;Y0096_liNR_TMP_LIS Rider PDP 15 Accepted 100120!4                                                             !
                   BENEFIT 2




Regarding Mr. Michael Paul with telephone number 210-294-4533, this is to confirm his application and
certification form have been approved by the Texas Low Income Discount Administrator. Mr. Paul is
eligible for both the Lifeline (telephone) and electric discounts. Note the electric discount runs from
May through August of each year.




His certification is valid to May of 2015. Upon recertification, 7 more months' benefit will be extended
per program rules.




Note his telephone carrier (Cricket) has not send the LIDA is customer record. Therefore, he is not
receiving the Lifeline discount. And his energy company (CPS Energy) does not participate in the
program. In order to receive the energy discount, he would need to sign up with a participating energy
company.



Dan Marion, PMP


Account Manager-Texas LIDA


Solix, Inc. | 30 Lanidex Plaza West | Parsippany, NJ 07054
T: 973.581.5052 | M: 973.769.7587
www.sollxlnc.com I Solix on Facebook | Solix on Twitter




  Transparent Solutions. Visible Results
                                                                                                                       Statement Period
(RBFCUt                                                                                                      11/01/2014 through 11/30/2014
                       rbfcu.org
                           ,>ersal City. TX 78148-2097
           ADDRESS SERVICE REQUESTED                                                                  Direct Inquiries to Member Services:
                                                                                                  P.O. Box 2097, Universal City, TX 78148-2097
                                                                                                                1-800-580-33001 rbfcu.org
               MICHAEL T PAUL                                                                                     Routing #; 314089681
               9123 EASY ST
               SAN ANTONIO TX 78266-2647
                                                                                                    Thank you for your membership!
                                                                                              We're dedicated to helping members like you
                                                                                                    save time, save money and earn money.
                                                               CHECKING SUMMARY | 9656057
                                                                Checking Rate • 0.05 | 'APYE - 0.00
     Previous Statement Balance                         Total Credits                               Total Debits                      Current Statement Balance
                     S3.99                               $1,385.00                                     -$1,383.89                                  S5.10
                                                                  Checking Account Deposits
  Date                          Description                             Amount        Date                              Description                        Amount
  11 /02     Deposit Internet Transfer from 379907 CK                    $100.00      11/24       Deposit Internet Transfer from 184402803 SAV                $1.00
  11/03      ACH Deposit SSA TREAS 310 - XXSOC SEC                       S79S.00      11/24       Deposit Internet Transfer from 184402803 SAV                $1.00
 11/12       Deposit CashNetUSA9!411131PAYDAYADV                         S450.00      11/29       Deposit Internet Transfer from 184402803 SAV                $3.00
                                                          Freedom Check Card & Other Transactions
 Date                           Description                             Amount        Date                              Description                        Amount
 11/02 Withdrawal Internet Transfer to 184402803 SAV                     -510.00            P
                                                                                     Ill/ll Point Of Sale Withdrawal RING RING WIREL 5580 FM                 $45.00
 11/03 Point Of Sale Withdrawal NORTHERN TOOL E 2505                    -$260 00              1         STF 114 SCHFKT7
       NW Loop 410 SAN ANTONIO                                                                point ui bale wntiarawal CORNER STORE 2017599 IH               -$1.07
 11/03 ACH Withdrawal PB 855-306-9430 855-306-9430 -                      $29 95
           WEBPAYMENT                                                                (i/iz    e
                                                                                              tn.   11-iu/U.n Withdrawal PAYPAL CREDIT -CONS                -$35.00
 11/04 ATM Withdrav/al RBFCU 12307 NACOGDOCHESSAN                         $40.00                  BS
           ANTONIOTXUS                                                                                 i -1 v t\\.n wiinurawai rHYrML CntUI I   - LONb       535700
 11/06 Point Of Sale Withdrawal WMSUPERCENTER6102FM                     -$151.24              DRS (Rejected)
           3009 SCHERTZTX USA                                                        11/12 ATM Withdrawal RBFCU 12415 OLD CONVERSE                         -$160.00
 11/06 PointOf Sale Withdrawal TWOTIME WARNER 1565                      -$145.88                                    rrryTvii                                                                            Other Information
                                                                                                                                                                          !
                        Description                                      This Period - Checking                                       YTD-Checking
                      Courtesy Pay Fees                                               $0.00                                                 $0.00
                   Insufficient Funds Fees                                            $0.00                                                -$24.00
                          Dividends                                                   $0.00                                                 $0.01

                                                            PRIMARY SAVINGS SUMMARY | 184402803
                                                                     Savings Rate - 0.20 | *APYE - 0.00

1     Previous Statement Balance                          Total Credits                                Total Debits                   Current Statement Balance

                     S6.00                                    SI 5.60                   |                 -$20.60                |                   $1.00
                                                    Primary Savings Account | Deposits & Other Transactions

    Date                        Description                               Amount              Date                      Description                             Amount
    11/02     Deposit Internet Transfer from 9656057 CK                      $10.00           11/16    ACH Withdrawal LENDING CLUB -8885963157                       -50.60
    11/10     Withdrawal                                                    ■$15.00           11 /24   Withdrawal Internet Transfer to 96560S7 CK                    $1.00
    11/17     Deposit Internet Transfer from 9656057 CK                       55.00           11 /24   Withdrawal Internet Transfer to 9656057 CK                    -$1.00
    11/18     ACH Deposit LENDING CLUB -8885963157                            $0.60           11179    Withdrawal Internet Transfer to 9656057 CK                    $3.00

                                                                            Other Information

                        Description                                       This Period - Savings                                       YTD - Savings
                      Courtesy Pay Fees                                               $0.00                                                 $0.00
                   Insufficient Funds Fees                                            $0.00                                                S72.00
                          Dividends                                                   $0.00                                                 S0.03



                         'APYE: Annual Percentage Yield Earned. APYE is calculated based upon account activity and average monthly balance.



            Please examine your statement upon receipt and report any differences, irregularities, or discrepancies as specified in the RBFCU Membership Agreement




                                                                                PAGE 2 OF 2
                                            cricket                      * op   uv «couri   ocpor   wty Ovtof?




                                                     Payments




                                 -•—■''■■      "')
r ■■'•■'
           "v; ■■■■■:■■■.#■ ■.

                                                     Pc>mer1 hjocmcton
  ■A' ■• ■■■*                            :4:     I
                           BENEFIT

    Michael T. Paul    Sign Out                                                                                   Need Larger Text?    Accessibility Help



    vfe^; my Social Security

      My Home

    ; Overview        Benelit & Payment Details     Earnings Record     .   My Profile


                                                                                                                    Use the browser print button to
                                                                                                                    print this page.
         Note: If your benefit has changed in recent months, your Payment Details may not show the
         most current amounts. You can view your current amounts by using the link below to "Get a
         Benefit Verification Letter."                                                                              Payment Method:
                                                                                                                    Direct Deposit 0


    Benefit Details                                                                                                 Your monthly payments will be
                                                                                                                    deposited to your account
                                                                                                                    automatically.


         Monthly Benefit Amount               $835 00 (before any deductions)                          Active
                                                                                                                    ( Update Direct Deposit~]
         Payment Schedule                     3rd of the month
         Next Pay~eni Date                    January 3.2015

         The following information should not be used as proof of coverage It Is provlaed by the       Enrolled
         Center for Medicare & Medlcaid Services (CMS) and may not reflect recont updates.


           Part A (Hospital Insurance)
           Coverage Started:                  January 2005
          Monthly Premium'                    SO 00 (as of January 2005)

          Part B (Medical Insurance)
          Coverage Started.                   November 2011
          Monthly Premium.                    $0.00 (as of November 2011)

          Part C (Medicare Advantage)
          Please contact Medicare for the status of your enrollment.

          Part D (Medicare Prescription Drug Coverage)
          Please contact Medicare for the status of your enrollment

          team aDout replacing your Medicare card.




          ^ Medicare Questions?
J              Please calLmnQ.fi33*l?27 or visltvA'.w.mediraiaiifiyfor assistance Ifvou are deaf   .
Envelope Details'                                                https://efile. txcourts.gov/EnvelopeDetails.aspx?envelopeguid= 14ce74cf-




          Print this page


         Case#2001CI16843

          Case Information
          Location                      Bexar County - District Clerk
          Date Filed                    12/20/2014 03:59:59 PM
          Case Number                   2001CI16843
          Case Description
          Assigned to Judge
          Attorney

          Firm Name                     Individual
          Filed By                      michael paul
          Filer Type                    Not Applicable
          Fees

          Convenience Fee               $0.06
          Total Court Case Fees         $0.00
          Total Court Filing Fees       $0.00
          Total Court Service Fees      $2.00
          Total Filing & Service Fees   $0.00
          Total Service Tax Fees        $0.00
          Total Provider Service Fees   $0.00
         Total Provider Tax Fees        $0.00
          Grand Total                   $2.06
          Payment

          Account Name                  bexar county cash account for appeal
         Transaction Amount             $2.06
         Transaction Response
         Transaction ID                 5866037
         Order #                        003553213-0


         Affidavit of Inability To Pay Indigency
         Filing Type                    EFilcAndServc
         Filing Code                    Affidavit of Inability To Pay Indigency
                                        AMMENDED AFFIDAVIT OF INABILITY TO PAY COURT COSTS FOR
         Filing Description
                                        APPEAL
         Reference Number               2001-CI-16843/14-14-0791
                                        APPEAL AFFIDAVIT AMMENDED WITH CONTRIBUTING
         Comments
                                        DOCUMENTS
         Courtesy Copies                James.Abanaka@bexar.org
         Status                         Submitting
         Fees




of 3                                                                                                                  12/20/2014 4.02 PM
Envek-v Details'                                lutps://cfile.txcourts.gov/EnvclopeDetails.aspx? cnvelopcguid= 14ce74cl'-..



                                                                     Service                       Date/Time
         Name/Email                                Firm                         Status Served
                                                                     Type                         Opened
         SCOT GRAYDON                                                                             Not
                                                                     EServe              No
         SCOT.GRAYDON@TEXASATTORNEYGENERAL.GOV                                  Sent              Opened
                                                   TEXAS
         GREG ABBOTT                                                            Not               Not
                                                   ATTORNEY EServe                       No
         greg.abbott@texasattorneygeneral.gov                                   Sent              Opened
                                                   GENERAL




of 3                                                                                                 12/20/2014 4:02 PM
    CERTIFICATE       OF SERVICE


    I hereby certify that on the 20th day of December, 2014, a copy of the foregoing
    was served on the following pursuant to the Texas Rules of Civil Procedure:


*** COPIES WILL BE GIVEN IN COURT MONDAY MORNING AT 9:00 AM

   SINCE THESE EMAIL DELIVERY NOTICES WILL STILL BE IN TRANSIT.




   Scott M. Graydon
   Assistant Attorney General
    P.O.Box 12584
   Austin, Texas 78711,2548


   Donna Kay McKinney
   Bexar County District Clerk
    101 WNueva, Suite 217
   San Antonio, TX 78205-3411
    (210)335-2113


                                                    Isl Michael Thomas Paul
   Michael Thomas Paul
   9123 Easy Street
   San Antonio, Texas 78266
   210-294-4533




      75.00004500372.vl   995
vhier1ne stone
                                                   COURT OF APPEALS
                                                 FOURTH COURT Of" APPEALS DISTRICT                           KEITH E. MOTTLE
 chief justice                                    CADENA-REEVES JUSTICE CENTER                               CLERK OF COURT
;aken angf.lini
                                                     300 DOLOROSA, SUITE 3200
■ andee bkvan marion                               SAN ANTONIO, TEXAS 78205-3037
<1arialynrarnard
                                                 WWWTXCOURTS.GOVMTIICOA.ASPX                                   TELEPHONE
tl-BHCAC. MARTINEZ
'ATKICIAO ALVAREZ
                                                                                                              (210)335-2635
.1.7 l-.l i;NA D. CIIAPA
                                                                                                              FACSIMILE NO.
 JLS IIC.1;.S
                                                                                                              (210)335-2762


                                                           December 15, 2014

                Scot Macdonald Graydon                                  Michael Thomas Paul
                Office of the Attorney General                          9123 Easy Street
                PGBox 12548                                             San Antonio, TX 78266
                Austin, TX 78711-2548
                * DELIVERED VIA E-MAIL :

                RE:        Court of Appeals Number:       04-14-00791-CV
                           Trial Court Case Number:       2001-CI-16843
                Style:     Michael Thomas Paul
                           v.

                           Greg Abbot Attoreny General for the State of Texas

                           The copy of appellant notice of appeal in the above styled and numbered cause has this
                date been filed or conditionally filed.
                       The fee for filing appeals in this court from the district or county is $195.00. The fee
                must be paid at the time the notice of appeal is filed. In addition, this court charges an additional
                fee of $10.00 for the filing of any motion. Any delay in remitting a filing fee will delay the
                processing of your appeal and the court's ruling on pending motions. See Tex. R. Apr P. 5.

                        Our records do not reflect payment of the $195.00 fee. Please remit the filing fee no later
                than December 29, 2014. If the fee is not paid within the time allotted, the matter will be
                referred to the court, and the appeal is subject to being stricken by the court. See Tex. R. App. P.
                5. In accordance with Tkx. R. App. P. 32 and 4th Tex. App. (San Antonio) Loc. R. 5.2., a
                docketing statement must be filed with the notice of appeal. Our records do not contain a
                docketing statement for this appeal. Please ensure that a docketing statement is immediately
                filed to ensure prompt processing of the appeal. The Appellant's docketing statement is due
                from Michael Thomas Paul. The docketing statement is to be filed with this court by December
                29,2014.                                                                          3
                         The appellate record generally must be filed in this court within 60 days after the date of
                judgment is signed. See Tex. R. App. P. 35.1.
                                                                                   Very truly yours,
                                                                                   KEITH E. HOTTLE, CLERK




                                                                                   Deputy Clerk. Ext. 3219
                cc:      Donna Kay McKinney (DELIVERED VIA E-MAIL)
                         Dinah L. Gaines (DELIVERED VIA E-MAIL)
I   '.   ■   .   >   ■..